DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadehn (US PGPUB 2012/0068460 A1).

Regarding claim 1, Wadehn discloses a hydrodynamic bearing assembly for a drivetrain of a wind turbine (Fig. 1, Abstract, Fig. 7), comprising a shaft (26a); a semispherical convex surface provided on an outer surface of the shaft so as to rotate with the shaft (112, Fig. 7), the semispherical convex surface extending circumferentially around the shaft and having a convex cross-sectional profile oriented along a longitudinal axis of the shaft (Fig. 7); a bearing housing (34a, Fig. 7) arranged circumferentially around the semispherical surface (Fig. 7), the bearing housing comprising a reservoir (72, [0058]) in a bottom portion thereof for bearing fluid (69); and a static hemispherical concave bearing surface (56, Fig. 7) in the bearing housing that defines a bearing interface (46a) with the rotatable semispherical convex surface on the shaft ([0076]), wherein a layer of fluid is provided in the bearing interface as the shaft rotates through the reservoir ([0058]).

Regarding claim 2, Wadehn discloses all of claim 1 as above, wherein the semispherical convex surface provided on the outer surface of the shaft is continuous around the shaft ([0075]).

Regarding claim 3, Wadehn discloses all of claim 2 as above, wherein the semispherical convex surface comprises a ring-shaped journal fitted onto the outer surface of the shaft, the semispherical surface formed on the journal (114).

Regarding claim 4, Wadehn discloses all of claim 3 as above, wherein the journal is a continuous member having a press-fitted interference fit with the outer surface of the shaft ([0075]).

Regarding claim 5, Wadehn discloses all of claim 1 as above, wherein the static semispherical concave bearing surface comprises a plurality of static bearing pads (42a) mounted in the bearing housing and disposed circumferentially outboard of the semispherical convex surface (Fig. 7).

Regarding claim 6, Wadehn discloses all of claim 5 as above, wherein the bearing housing comprises a first member (54), extending circumferentially around the shaft (Fig. 3) and comprising a flange (Fig. 3) at a first axial end thereof, the bearing pads (42) mounted within the cavity defined by the first member, the flange providing an axial stop for the bearing pads (Fig. 3).

Regarding claim 7, Wadehn discloses all of claim 6 as above, wherein the bearing housing comprises a cover member (38) mounted to a second axial end of the first member (Fig. 3), the reservoir defined by a portion of the cavity sealed by the cover member (78).

Regarding claim 8, Wadehn discloses all of claim 7 as above, further comprising a spacer member between each of the bearing pads and the first member (50).

Regarding claim 9, Wadehn discloses all of claim 8 as above, wherein the bearing pads are sandwiched in positioned between the cover member (42) and the axial stop (54), the cover member bolted to the first member (Fig. 3, shows bolt holes on the axial stop 54).

Regarding claim 11, Wadehn discloses a wind turbine drivetrain assembly (Abstract) comprising a rotor (16); a main shaft (26) rotatably coupled to the rotor (Fig. 2), a semispherical convex surface provided on an outer surface of the main shaft so as to rotate with the shaft (112, Fig. 7), the semispherical convex surface extending circumferentially around the shaft and having a convex cross-sectional profile oriented along a longitudinal axis of the shaft (Fig. 7); a bearing housing (34a, Fig. 7) arranged circumferentially around the semispherical surface (Fig. 7), the bearing housing comprising a reservoir (72, [0058]) in a bottom portion thereof for bearing fluid (69); and a static hemispherical concave bearing surface (56, Fig. 7) in the bearing housing that defines a bearing interface (46a) with the rotatable semispherical convex surface on the shaft ([0076]), wherein a layer of fluid is provided in the bearing interface as the shaft rotates through the reservoir ([0058]).

Regarding claim 12, Wadehn discloses all of claim 11 as above, wherein the semispherical convex surface provided on the outer surface of the shaft is continuous around the shaft ([0075]).

Regarding claim 13, Wadehn discloses all of claim 12 as above, wherein the semispherical convex surface comprises a ring-shaped journal fitted onto the outer surface of the shaft, the semispherical surface formed on the journal (114).

Regarding claim 14, Wadehn discloses all of claim 13 as above, wherein the journal is a continuous member having a press-fitted interference fit with the outer surface of the shaft ([0075]).

Regarding claim 15, Wadehn discloses all of claim 11 as above, wherein the static semispherical concave bearing surface comprises a plurality of static bearing pads (42a) mounted in the bearing housing and disposed circumferentially outboard of the semispherical convex surface (Fig. 7).

Regarding claim 16, Wadehn discloses all of claim 15 as above, wherein the bearing housing comprises a first member (54), extending circumferentially around the shaft (Fig. 3) and comprising a flange (Fig. 3) at a first axial end thereof, the bearing pads (42) mounted within the cavity defined by the first member, the flange providing an axial stop for the bearing pads (Fig. 3).

Regarding claim 17, Wadehn discloses all of claim 16 as above, wherein the bearing housing comprises a cover member (38) mounted to a second axial end of the first member (Fig. 3), the reservoir defined by a portion of the cavity sealed by the cover member (78).

Regarding claim 18, Wadehn discloses all of claim 17 as above, further comprising a spacer member between each of the bearing pads and the first member (50).

Regarding claim 20, Wadehn discloses a wind turbine (12), comprising the drive train as in claim 11 as above.

Allowable Subject Matter
Claims 10 and 18 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745